Citation Nr: 1434229	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disability, to include as secondary to in- herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.  His service personnel records show that he served in the Republic of Vietnam and was awarded the Combat Infantryman Badge, the Bronze Star Medal, and the Air Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for a skin disability.

In a February 2012, the Board, remanded the claim to the agency of original jurisdiction for development.


REMAND

In addition to the current appeal for service connection for a skin disability, the Board notes that the Veteran also has a pending appeal regarding a separate claim for an increased rating for post-traumatic stress disorder, which has been assigned a separate docket number by the Board, and is addressed in a separate remand.   

Although the Veteran had not previously requested a hearing on this claim, during the pendency of the appeal, the Veteran expressly requested in correspondence dated in March 2012 to appear for a hearing before a Veterans Law Judge in Washington, D.C.  In correspondence dated in May 2014, VA responded to the request by notifying the Veteran that his requested hearing was scheduled to be held in July 2014.  However, on the date of the hearing, the Veteran reported to VA that he was unable to drive from his residence in Missouri to Washington, D.C., to appear for the hearing and requested to have the hearing rescheduled and conducted at a venue closer to his residence.  In July 2014, the representative submitted a motion for a remand of the case to the RO for either a videoconference or Travel Board hearing.   

The Board shall decide an appeal only after providing the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Considering the Veteran's express request for a Board hearing at the RO, a remand of the appeal is necessary.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and determine whether he wants a videoconference or Travel Board hearing at the RO before a Veterans Law Judge from the Board.  Schedule the Veteran for the requested hearing and notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

